

113 S2598 IS: Civilian Ex­tra­ter­ri­torial Jurisdiction Act of 2014
U.S. Senate
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2598IN THE SENATE OF THE UNITED STATESJuly 14, 2014Mr. Leahy (for himself, Mr. Schumer, Mr. Blumenthal, Mr. Durbin, Mrs. McCaskill, Mrs. Shaheen, Mr. Sanders, Mr. Whitehouse, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to clarify and expand Federal criminal jurisdiction over
			 Federal contractors and employees outside the United States, and for other
			 purposes.1.Short
		titleThis Act may be cited
		as the Civilian Ex­tra­ter­ri­torial Jurisdiction Act of 2014 or the
		CEJA.2.Clarification
		and expansion of Federal jurisdiction over Federal contractors and
		employees(a)Extraterritorial
		jurisdiction over Federal contractors and employees(1)In
		generalChapter 212A of title 18, United States Code, is
		amended—(A)by
		transferring the text of section 3272 to the end of section 3271, redesignating
		such text as subsection (c) of section 3271, and, in such text, as so
		redesignated, by striking this chapter and inserting this
		section;(B)by striking
		the heading of section 3272; and(C)by adding
		after section 3271, as amended by this paragraph, the following new
		sections:3272.Offenses
		  committed by Federal contractors and employees outside the United
		  States(a)(1)Whoever,
		  while employed by any department or agency of the United States
		  other than the Department of Defense or accompanying any department or agency of
			 the United States other than the
		  Department of Defense, knowingly engages in conduct (or
		  conspires or attempts to engage in conduct) outside the United States that
		  would constitute an offense enumerated in paragraph (3) had the conduct been
		  engaged in within the special maritime and
		  territorial jurisdiction of the United States shall be punished as provided for
		  that offense.(2)A prosecution may not be commenced
			 against a person under this subsection if a foreign government, in
			 accordance
			 with jurisdiction recognized by the United States, has prosecuted or is
			 prosecuting such person for the conduct constituting the offense, except
			 upon the approval of the Attorney General or the Deputy Attorney General
			 (or a person acting in either such capacity), which function of approval
			 may not be delegated.(3)The offenses
		  covered by paragraph (1) are the following:(A)Any offense
		  under chapter 5 (arson) of this title.(B)Any offense
		  under section 111 (assaulting, resisting, or impeding certain officers or
		  employees), 113 (assault within maritime and territorial jurisdiction), or 114
		  (maiming within maritime and territorial jurisdiction) of this title, but only
		  if the offense is subject to a maximum sentence of imprisonment of one year or
		  more.(C)Any offense
		  under section 201 (bribery of public officials and witnesses) of this
		  title.(D)Any offense
		  under section 499 (military, naval, or official passes) of this title.(E)Any offense
		  under section 701 (official badges, identification cards, and other insignia),
		  702 (uniform of armed forces and Public Health Service), 703 (uniform of
		  friendly nation), or 704 (military medals or decorations) of this title.(F)Any offense
		  under chapter 41 (extortion and threats) of this title, but only if the offense
		  is subject to a maximum sentence of imprisonment of three years or more.(G)Any offense
		  under chapter 42 (extortionate credit transactions) of this title.(H)Any offense
		  under section 924(c) (use of firearm in violent or drug trafficking crime) or
		  924(o) (conspiracy to violate section 924(c)) of this title.(I)Any offense
		  under chapter 50A (genocide) of this title.(J)Any offense
		  under section 1111 (murder), 1112 (manslaughter), 1113 (attempt to commit
		  murder or manslaughter), 1114 (protection of officers and employees of the
		  United States), 1116 (murder or manslaughter of foreign officials, official
		  guests, or internationally protected persons), 1117 (conspiracy to commit
		  murder), or 1119 (foreign murder of United States nationals) of this
		  title.(K)Any offense
		  under chapter 55 (kidnapping) of this title.(L)Any offense
		  under section 1503 (influencing or injuring officer or juror generally), 1505
		  (obstruction of proceedings before departments, agencies, and committees), 1510
		  (obstruction of criminal investigations), 1512 (tampering with a witness,
		  victim, or informant), or 1513 (retaliating against a witness, victim, or an
		  informant) of this title.(M)Any offense
		  under section 1951 (interference with commerce by threats or violence), 1952
		  (interstate and foreign travel or transportation in aid of racketeering
		  enterprises), 1956 (laundering of monetary instruments), 1957 (engaging in
		  monetary transactions in property derived from specified unlawful activity),
		  1958 (use of interstate commerce facilities in the commission of murder for
		  hire), or 1959 (violent crimes in aid of racketeering activity) of this
		  title.(N)Any offense
		  under section 2111 (robbery or burglary within special maritime and territorial
		  jurisdiction) of this title.(O)Any offense
		  under chapter 109A (sexual abuse) of this title.(P)Any offense
		  under chapter 113B (terrorism) of this title.(Q)Any offense
		  under chapter 113C (torture) of this title.(R)Any offense
		  under chapter 115 (treason, sedition, and subversive activities) of this
		  title.(S)Any offense
		  under section 2442 (child soldiers) of this title.(T)Any offense
		  under section 401 (manufacture, distribution, or possession with intent to
		  distribute a controlled substance) or 408 (continuing criminal enterprise) of
		  the Controlled Substances Act (21 U.S.C. 841, 848), or under section 1002
		  (importation of controlled substances), 1003 (exportation of controlled
		  substances), or 1010 (import or export of a controlled substance) of the
		  Controlled Substances Import and Export Act (21 U.S.C. 952, 953, 960), but only
		  if the offense is subject to a maximum sentence of imprisonment of 20 years or
		  more.(b)In addition to the jurisdiction under subsection (a), whoever, while employed by any department or
			 agency of the United
			 States other than the Department of Defense and stationed or deployed in a
			 country outside of the United States
			 pursuant to a treaty
			 or executive agreement in furtherance of a border security initiative with
			 that country, engages in conduct (or conspires or attempts to engage in
			 conduct) outside the United States that would constitute an offense for
			 which a person may be prosecuted in a court of the United States had the
			 conduct been engaged in within the special maritime and territorial
			 jurisdiction of the United States shall be punished as provided for that
			 offense.(c)In this
		  section:(1)The term
		  employed by any department or agency of the United States other than the
		  Department of Defense means—(A)an individual is—(i)employed as a
		  civilian employee, a contractor (including a subcontractor at any tier), an
		  employee of a contractor (or a subcontractor at any tier), a grantee (including
		  a contractor of a grantee or a subgrantee or subcontractor at any tier), or an
		  employee of a grantee (or a contractor of a grantee or a subgrantee or
		  subcontractor at any tier) of any department or agency of the United States
		  other than the Department of Defense;(ii)present or
		  residing outside the United States in connection with such employment; and(iii)not a
		  national of or ordinarily resident in the host nation; and(B)in the case
		  of an individual who is such a contractor, contractor employee, grantee, or
			 grantee employee, such
		  employment supports a program, project, or activity for a department or agency
		  of the United States.(2)The term
		  accompanying any department or agency of the United States other than the
		  Department of Defense means an individual is—(A)a dependant,
		  family member, or member of household of—(i)a civilian
		  employee of any department or agency of the United States other than the
		  Department of Defense; or(ii)a contractor
		  (including a subcontractor at any tier), an employee of a contractor (or a
		  subcontractor at any tier), a grantee (including a contractor of a grantee or a
		  subgrantee or subcontractor at any tier), or an employee of a grantee (or a
		  contractor of a grantee or a subgrantee or subcontractor at any tier) of any
		  department or agency of the United States other than the Department of Defense,
		  which contractor, contractor employee, grantee, or grantee employee is
		  supporting a program, project, or activity for a department or agency of the
		  United States other than the Department of Defense;(B)residing with
		  such civilian employee, contractor, contractor employee, grantee, or grantee
		  employee outside the United States; and(C)not a
		  national of or ordinarily resident in the host nation.(3)The term
		  grant agreement means a legal instrument described in section 6304
		  or 6305 of title 31, other than an agreement between the United States and a
		  State, local, or foreign government or an international organization.(4)The term
		  grantee means a party, other than the United States, to a grant
		  agreement.(5)The term
		  host nation means the country outside of the United States where
		  the employee or contractor resides, the country where the employee or
		  contractor commits the alleged offense at issue, or both.3273.RegulationsThe Attorney General, after consultation
		  with the Secretary of Defense, the Secretary of State, the Secretary of Homeland
			 Security, and the Director of
		  National Intelligence, shall prescribe regulations governing the investigation,
		  apprehension, detention, delivery, and removal of persons described in sections
		  3271 and 3272 of this
		  title..(2)Conforming
		amendmentSubparagraph (A) of section 3267(1) of title 18, United States Code, is
		amended to read as follows:(A)employed as a
		  civilian employee, a contractor (including a subcontractor at any tier), or an
		  employee of a contractor (or a subcontractor at any tier) of the Department of
		  Defense (including a nonappropriated fund instrumentality of the
		  Department);.(b)VenueChapter
		211 of title 18, United States Code, is amended by adding at the end the following
			 new
		section:3245.Optional
		  venue for offenses involving Federal employees and contractors
		  overseasIn addition to any
		  venue otherwise provided in this chapter, the trial of any offense involving a
		  violation of section 3261, 3271, or 3272 of this title may be brought—(1)in the
		  district in which is headquartered the department or agency of the United
		  States that employs the offender, or any 1 of 2 or more joint offenders;
		  or(2)in the
		  district in which is headquartered the department or agency of the United
		  States that the offender is accompanying, or that any 1 of 2 or more joint
		  offenders is
		  accompanying..(c)Suspension
		of statute of limitationsChapter 213 of title 18, United States Code, is amended by
		inserting after section 3287 the following new section:3287A.Suspension
		  of limitations for offenses involving Federal employees and contractors
		  overseasThe statute of limitations for an offense under section 3272
		  of this title shall be suspended for the period during which the individual is
			 outside the United States or is a fugitive from justice
		  within the meaning of section 3290 of this title..(d)Technical
		amendments(1)Heading
		amendmentThe heading of chapter 212A of title 18, United States Code, is amended to
		read as follows:212AExtraterritorial Jurisdiction Over Offenses
		  of Contractors and Civilian Employees of the Federal
		  Government.(2)Tables of
		sections(A)The table of
		sections for chapter 211 of title 18, United States Code, is amended by adding at
		the end the following new item:3245. Optional venue for
		  offenses involving Federal employees and contractors
		  overseas..(B)The table of sections for chapter 212A of title 18, United States Code, is amended by striking the
			 item relating to
		section 3272 and inserting the following new items:3272. Offenses committed
		  by Federal contractors and employees outside the United States.3273.
		  Regulations..(C)The table of sections for chapter 213 of title 18, United States Code, is amended by inserting
			 after the item relating to
		section 3287 the following new item:3287A. Suspension of
		  limitations for offenses involving Federal employees and contractors
		  overseas..(3)Table of
		chaptersThe item relating to chapter 212A in the table of
		chapters for part II of title 18, United States Code, is amended to read as
		follows:212A. Extraterritorial Jurisdiction Over Offenses of Contractors and
			 Civilian Employees of the Federal
			 Government3271.3.Investigative
		task forces for contractor and employee oversight(a)Establishment
		of investigative task forces for contractor and employee oversightThe Attorney General, in consultation with the Secretary
		of Defense, the Secretary of State, the Secretary of Homeland Security, and the
		head of any other department or agency of the Federal Government
		responsible for employing contractors or persons overseas, shall assign adequate
		personnel and resources, including through the creation of task forces, to
		investigate allegations of criminal offenses under chapter 212A of title 18,
		United States Code (as amended by section 2(a) of this Act), and may
		authorize the overseas deployment of law enforcement agents and other
		employees of the Federal Government for that purpose.(b)Responsibilities of attorney general(1)InvestigationThe Attorney General shall have principal authority for the enforcement of this Act and the
			 amendments made by this Act, and shall have
			 the authority to initiate, conduct, and supervise investigations of any
			 alleged offense under this Act or an amendment made by this Act.(2)Law
		enforcement authorityWith respect to violations of sections 3271
		and 3272 of title 18, United States Code (as amended by section 2(a) of this Act),
			 the Attorney General
		may authorize any person serving in a law enforcement position in any other
		department or agency of the Federal Government, including a member of the
		Diplomatic Security Service of the Department of State or a military police
		officer of the Armed Forces, to exercise investigative and law enforcement
		authority, including those powers that may be exercised under section 3052 of
		title 18, United States Code, subject to such guidelines or policies as the
		Attorney General considers appropriate for the exercise of such powers.(3)ProsecutionThe
		Attorney General may establish such procedures the Attorney General considers
		appropriate to ensure that Federal law enforcement agencies refer offenses
		under section 3271 or 3272 of title 18, United States Code (as amended by section
			 2(a) of this Act), to
		the Attorney General for prosecution in a uniform and timely manner.(4)Assistance
		on request of attorney generalNotwithstanding any statute, rule,
		or regulation to the contrary, the Attorney General may request assistance from
		the Secretary of Defense, the Secretary of State, or the head of any other
		department or agency of the Federal Government to enforce section 3271 or 3272 of
			 title 18, United States
		Code (as so amended). The assistance requested may include the
		following:(A)The
		assignment of additional employees and resources to task forces established by
		the Attorney General under subsection (a).(B)An
		investigation into alleged misconduct or arrest of an individual suspected of
		alleged misconduct by agents of the Diplomatic Security Service of the
		Department of State present in the nation in which the alleged misconduct
		occurs.(5)Annual
		reportNot later than 1 year after the date of enactment of
		this Act, and annually thereafter for 5 years, the Attorney General shall,
		in consultation with the Secretary of Defense, the Secretary of State, and the
			 Secretary of Homeland Security,
		submit to Congress a report containing the following:(A)The number of
		prosecutions under chapter 212A of title 18, United States Code (as amended by
			 section 2(a) of this Act), including the nature of the offenses and any
			 dispositions reached,
		during the previous year.(B)The actions
		taken to implement subsection (a), including the organization and training
		of employees and the use of task forces, during the previous year.(C)Such
		recommendations for legislative or administrative action as the President
		considers appropriate to enforce chapter 212A of title 18, United States Code
		(as amended by section 2(a) of this Act), and the provisions of this section.(c)DefinitionsIn this section, the
		terms agency and department have the meanings given such terms in section 6 of title 18, United States Code.(d)Rule of constructionNothing in this section shall be construed to limit any authority of the Attorney General or any
			 Federal law enforcement agency to investigate violations of Federal law or
			 deploy employees overseas.4.Effective
		date(a)Immediate
		effectivenessThis Act and the amendments made by this Act
		shall take effect on the date of enactment of this Act.(b)ImplementationThe
		Attorney General and the head of any other department or agency of the Federal
		Government to which this Act or an amendment made by this Act applies shall have 90
			 days after the date of
		enactment of this Act to ensure compliance with this Act and the amendments made by
			 this Act.5.Rules of
		construction
			(a)In
		generalNothing in this Act
		or any amendment made by this Act shall be construed—
				(1)to limit or affect the application of
		ex­tra­ter­ri­tor­i­al jurisdiction related to any other Federal law; or
				(2)to limit or
		affect any authority or responsibility of a Chief of Mission as provided in
		section 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927).
				(b)Intelligence
		activitiesNothing in this Act or any amendment made by this
		Act shall apply to the authorized intelligence activities of the United
		States Government.6.FundingIf any amounts are appropriated to carry out
		this Act or an amendment made by this Act, the amounts shall be from amounts which
			 would have otherwise been
		made available or appropriated to the Department of Justice.